Derbigny, J.
delivered the opinion of the court. The plaintiffs claim to be reimbursed a sum of five hundred dollars, which they paid *165to the defendants in advance, for work that has never been done, judgment being given against the defendants, they have brought up their appeal, without any statement of the facts on which it was rendered, and assign no error for which it ought to be reversed. The appeal is evidently taken for the sake of delay.
Hoffman for the plaintiffs, Davesac for the defendants.
East’n District.
May, 1820.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs and five per cent. damages. Clark vs. Parham, 3 Martin, 405. Shannon vs. Barnwell & al. 4, id. 35.